Citation Nr: 0939397	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by pain and numbness of the right hip and leg.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1975 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In March 2008, the Board 
remanded the Veteran's claim for additional development.


FINDING OF FACT

The Veteran does not have a disability manifested by pain and 
numbness of the right hip and leg that is attributable to his 
active military service.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by pain and 
numbness of the right hip and leg that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through September 2005 and April 2008 notice letters, the 
Veteran was notified of the information and evidence needed 
to substantiate his claim of service connection.  The April 
2008 notice letter provided the Veteran with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claim, the 
claim was properly re-adjudicated in September 2009, which 
followed the April 2008 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the September 2005 and April 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disability.  Consequently, a remand of the service 
connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claim file, as 
have treatment records from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  Records from multiple private 
treatment providers identified by the Veteran have also been 
obtained.  Additionally, in February 2009, the Veteran was 
provided a VA examination in connection with his claim, the 
report of which is of record.  The examination report 
contains the necessary evidence by which to adjudicate the 
claim as the examiner identified the Veteran's current 
disabilities and provided a nexus opinion concerning the 
possible relationship to military service.  Furthermore, the 
Veteran was afforded a hearing before the Board in 
February 2008, the transcript of which is of record.  
Although the Veteran believes that some of his service 
treatment records may be missing, medical records from Camp 
Pendleton have already been obtained and there is no 
suggestion that the records are incomplete.  Thus, no further 
requests for service treatment records are necessary and VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran asserts that he has a disability manifested by 
right hip and leg pain that is the result of his active 
military service.  He states that he first suffered an injury 
to the right hip area during basic military training at Camp 
Pendleton, California.  At his hearing, the Veteran testified 
that a fellow trainee fell down in front of him while he was 
climbing a mountain during training.  Several trainees were 
knocked down, including the Veteran.  According to the 
Veteran, he was taken for x-rays and he may have had a 
hairline fracture.  The Veteran stated that the injury 
improved somewhat after service, but it began to worsen 
approximately fifteen years ago.

A review of the Veteran's service treatment records does not 
reveal any information regarding the right hip or right leg.  
The records show that the Veteran was treated for asthma and 
medically discharged as a result of that disability within 
three months of entering active service.  Although the 
records are negative for the stated injury and complaints or 
symptoms of right hip or leg pain, the Veteran is competent 
to report factual matters of which he had first hand 
knowledge, such as the basic training injury.  See Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  

Post-service medical records from Southwest Medical Center 
show that the Veteran was involved in a motor vehicle 
accident in September 1991.  Following the accident, he 
primarily received treatment for cervical spine injuries.  
However, the Veteran also complained of low back pain and a 
CT of the lumbar spine revealed bulging discs at L4-5 and L5-
S1.  An October 1991 record noted that the Veteran's post-
service occupation entailed a lot of heavy lifting and 
shoveling work with asphalt.  Another private treatment 
record indicates that the Veteran fell in approximately 
November 2002 and injured his right side.  Records from the 
Oklahoma City VAMC reflect treatment for complaints of right 
hip and leg pain as early as December 2005.

Additional private treatment records were obtained from 
G.D.C., M.D., and A.A., M.D., when the case was in remand 
status.  The records show that Drs. G.D.C. and A.A. treated 
the Veteran in 2007 and 2008 for low back pain that radiated 
to the hips and lower extremities, more so on the right side.  
The Veteran was diagnosed with degenerative disc disease of 
the lumbar spine and spinal stenosis at multiple levels with 
sensory radiculopathy of the lower extremities.  

None of the treatment providers has commented on the possible 
relationship between the Veteran's current disabilities 
affecting the right hip and right leg and his injury during 
military service.  According to the Veteran, Dr. G.D.C. 
related the current problems to the in-service injury.  
However, such an opinion is not included in the records from 
Dr. G.D.C. and would have little probative value if Dr. 
G.D.C. did not consider the other records contained in the 
claim file pertaining to possible post-service injuries.

In February 2009, the Veteran underwent VA examination in 
connection with the claim and pursuant to the Board's March 
2008 remand.  The examiner reviewed the claim file, noted an 
accurate medical history, and examined the Veteran.  The 
examiner identified three disabilities affecting the 
Veteran's right hip and right leg-piriformis syndrome, 
degenerative joint disease by x-ray, and lumbar 
radiculopathy.  The examiner gave the opinion that the 
Veteran's right back, hip, and leg pain is not caused by or a 
result of his military service.  The examiner found that the 
disability is more likely than not due to post-service onset 
causes of a heavy labor occupation and a significant motor 
vehicle accident resulting in long-term therapy and total 
disability.  The examiner cited to the service treatment 
records documenting a medical discharge for asthma and no 
treatment relating to back or hip pain, the records 
pertaining to the motor vehicle accident in 1991, the 
evidence concerning the Veteran's post-service employment 
involving heavy labor, and the other private treatment 
records that do not contain references to an injury during 
military service.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a disability manifested by 
pain and numbness of the right hip and leg that is 
attributable to his active military service.  The evidence 
tends to establish an in-service injury to the right hip and 
the evidence establishes the existence of multiple 
disabilities affecting the right hip and leg manifested by 
pain and numbness in those areas.  However, the evidence does 
not establish that there is a link between the two.  The 
February 2009 VA examiner provided a probative opinion on the 
matter and found that the disabilities and symptoms are more 
likely than not of post-service onset.  The Board accords a 
great amount of weight to the opinion as it is persuasive and 
has support in the record.  The examiner was able to consider 
the evidence in the claim file and examine the Veteran.  The 
Board accords no weight to the Veteran's lay opinion linking 
his current disabilities to his in-service injury as there is 
no indication he has the appropriate medical training or 
expertise to provide a probative opinion on that type of 
medical matter.  Without sufficient evidence linking the 
Veteran's current disabilities that are manifested by pain 
and numbness of the right hip and leg, to his active military 
service, service connection is not warranted on a direct 
basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that arthritis of right hip manifested itself to a 
compensable degree within one year of the Veteran's 
separation from military service.  Degenerative joint disease 
of the right hip was first identified by x-ray at the 
February 2009 VA examination, which occurred over thirty 
years after service.  Thus, service connection is not 
warranted for arthritis of the right hip on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for a disability manifested by pain and 
numbness of the right hip and leg must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a disability manifested by pain and 
numbness of the right hip and leg is denied.


____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


